PER CURIAM.
This cause is before us on petition and cross-petition for writ of certiorari to review the order of the Florida Industrial Commission. The deputy refused a proffer of testimony by the employer a short time after the entry of his order of February 11, 1967 and found claimant to be permanently totally disabled. The Full Commission reversed, holding the finding of permanent total disability was not supported by the record, and remanded the cause to the deputy with directions to conduct a hearing or hearings and to take evidence and determine claimant’s present physical disability.
Claimant has petitioned this Court contending the Full Commission erred in reversing the deputy’s award. The employer-carrier by cross-petition assigned as error the failure of the deputy to receive additional proffered testimony that claimant has returned to full-time employment.
We have heard oral argument and examined the record and briefs. It is our conclusion the petition should be denied. This holding renders the cross-petition moot.
Petition for attorney’s fees is also denied.
It is so Ordered.
CALDWELL, C. J., DREW, THOR-NAL and ERVIN, JJ., and WHITE, Circuit Judge (Retired), concur.